Innovator McKinley Income Fund (the “Fund”) Supplement to the Fund’s Class A Prospectus and Statement of Additional Information (“SAI”) dated March 30, 2015 (as supplemented) Following a change-in-control of Innovator Management LLC, the Fund’s adviser (the “Adviser”), pursuant to which the Fund is operating under interim advisory and sub-advisory agreements with the Adviser and the Fund’s sub-adviser, McKinley Capital Management, LLC, the following replaces the second sentence of the first paragraph in the “Management of the Fund” section of the Prospectus, effective immediately: The Adviser is jointly owned by, and is an affiliate of, Aequitas Holdings, LLC and CliftonLarsonAllen Wealth Advisors, LLC. Effective November 1, 2015, under the “Distributions and Taxes-Dividends and Distributions” section, the following replaces the third sentence currently in the Prospectus: The Fund expects to declare and distribute all of its net investment income, if any, to shareholders as dividends quarterly. Effective December 1, 2015 (the “Effective Date”), the Fund will no longer impose a sales charge (load) on the purchase, or a redemption fee on the sale or exchange, of its Class A shares.In connection with those changes,Class Ashares will be redesignated as “Investor Class” shares.Accordingly, the following changes are made to the Prospectus: 1. On the Effective Date, the “Shareholder Fees” table and its preceding paragraph in the Fund Summary portion of the Prospectus are hereby revised as follows: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The acquired fund fees and expenses shown below are incurred indirectly by the Fund through its ownership of shares in other investment companies and in business development companies. They are not direct costs paid by Fund shareholders and are not used to calculate the Fund’s net asset value. Shareholder Fees Investor Class (fees paid directly from your investment)
